Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on 1/29/2021.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Arvind Reddy (63007) 8/9/2022 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:

Claim 1, replace “an assignment database” in the step of “in response to the cycle time…” with “a job assignment database”.
Claim 4, replace “the job assignment table” with “the job assignment database”.
Claim 11, replace “an assignment database” in the step of “in response to the cycle time…” with “a job assignment database”.
Claim 14, replace “the job assignment table” with “the job assignment database”


The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US 2015036373 A1 to Goranson, disclose manufacturing operation associated with sensors supplied streams of metrics.
US 20120053976 A1, to Hu et al., discloses labor cost associated with performing a service.
US 20070078531 A1, to Adra, discloses identifying parameters to improve process by modifying parameters.

The cited prior art taken alone or in combination fail to teach at least “ determine an optimal allocation of resources for each of the stations in the manufacturing process based at least in part on the metrics in the stream of metrics and display the optimal allocation of resources in at least one user interface; determine that a first cycle time of a first one of the stations exceeds a threshold based at least in part on an analysis of a first subset of the stream of metrics corresponding to the first one of the stations; determine that a second cycle time of a second one of the stations falls below a threshold based at least in part on an analysis of a second subset of the stream of metrics corresponding to the second one of the stations; in response to the cycle time for the second one of the stations falling below the threshold, identify a plurality of entries in an assignment database corresponding to the second one of the stations; 49Attorney Docket No.: 100402-1010 select at least one of the entries in the job assignment database based at least in part on a cross-training metric generated that corresponds to the at least one entry; and send a notification to an administrator client device that comprises a recommended action for the second one of the stations determined based at least in part on the at least one of the entries in the job assignment database”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHILIP WANG/Primary Examiner, Art Unit 2199